OFFICEOFTHEATTORNEYGENERALOFTEXAS
                             AUSTIN
GROVER SELLERS
       GRETA,.
ATTORH=I




 Honorable Lon Alsup
 Executive Secretary-Director
 State Commission for the Blind
 Austin, Texas
 "ear !Ar.Alsupr             Opinion Boa O-7181
                                                    A
                             Re:   Is Federal Gover&en~   required




           Your letter states
 Comptroller issued a State
 payable to the United
 Farm Security
 lost, and had


 not do so unl~e
                                     Vernon's Annotated Cltll

       /        +&ask    ~'$0    a,@se
                                     ' If any branch of the Federal
                     r&qulre&&Wmake
                    "'                 bond when a warrant'hae been
                    epahtment of the Federal Government by the State
                   r;
  Com&,rolJer otjPublic Accounts, and such warrant has been
  lost.?
       _ ' \,,l/'      /
            1. Ar,tl&le 4365, Revised Statutes, above referred to,
  ~rovide~~~~eclflcally for the Issuance       of a duplicate war-
  rant    when the original has been lost 'but no such duplicate
  warrant or other evidence of lndehtedness &al] issue until
  the applicant has filed with the Comptroller his affidavit,
  statlne that he Is the true owner of such instrument, and
  that tke same is in fact lout or destroyed, and shall also
  file    with   the Comotroller  his bond In double the amount Of
  the claim, with two or more pood and sufficient sureties,
  payab!e to the Governor to be apnroYed by the Comptroller.'
             -         ,
                                                                                                  812

Honorable        ton       AI sup -   page    2




                 In OUF O?lnlon    X0.   c)-23O%,R copy of'Which YOU have,
this     Pepartment    held   that before       the Pallas     Independent    School
District      could.  obtain    a duplicate      Warrant,    It, as a yoljtlcal
subdivision       of the State’, was required          to execute      the hond be-
fore obtaininn        a duplicate      warrant.      In said Opinion       we held
that   there    were no exceptions         oontalned      In said   statute,   and
t?at   ft   therefore     applied,     and would apply,        to each and all
of     the   State         Governmental      agencies.

            In the case of United             States    Y.  Branson,      147 8. 1.
(2) 286, (error    ref.)     the United         States    had filed     suit    to re-
oover a monied judgment apalnst               the Banking      Comlssloner.
The trial   court held aralnst           the United       States,    and it appeal-
ed.    The court  had   for     review     the   question     of  the   necessity
for the United    States      t.o execute       an appeal     bond under Article
2263 of the Revised       Civil      Statutes.        In holding     that    it was
necessary,    the court     stated;

                 ‘Art.    22!53. Rev. WY.        Stat.‘,1925,    provldes    that
          ‘An appeal      may 0 * * be taken * * * by the appellant
         giving     notice     of anpeal     * * l by his fillne        with the
         clerk an apueal          bond wh~ere a bond Is required           by law.
         if**‘.     Artlole      22615 yesorlhes        the form and suffiolen-
         cy of t.he bond.          The Legislature         has seen fit    to ex-
         emnt certain         persons    and entitles       from the requlre-
         ment of.fllin~          an appeal    bond * * * but no Texas
          statute,     either     expressly     or by Implication,        exempts
          the United       States    from giving      the bona required      by
         Article      2253.     Xelther     Is it exempted      by any Act of
          Congr’eee~’

              Since our courts     have speclficallf         held that the
United    States   Government,   In order to perfect           an appeal     to
our State court,s,mst       give an appeal      bond,     they rould un-
questionably      hold that before     the Lbited      State’s   Government,
or any of Its ageno’les,       cou!d obtain     a duplicate       warrant      from
the Comptroller,      under Article     438.1) of the Revised        St.atutes,
It would be necessary       for It to execute        the bona required
therein.

             In reply    to your                  question,       therefore,    we state  t.hat
 the  Comptroller    is correct                   in    his   refusa.1   to Issue a dup’llcate
 warra.nt until   and/or   unless                  the    bond    required   by said statute
 I s executed.

                                                       Very   truly      pours



                                                                                                   COYMn-rLE
 GWB-XR